DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-18 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Killen et al. (WO 2012/011989 A1).
	Regarding claim 1, Killen et al. discloses a nozzle (600) for the distribution of a gas-liquid fluid mixture in a down-flow reactor comprising a nozzle body (602) having a top, a bottom, a length, a width or a diameter, and a wall having an interior and exterior surface, the nozzle body (602) consisting a gas inlet zone body portion, a liquid inlet zone body portion, and an exit zone body portion, wherein the gas inlet zone body portion defines a gas inlet zone volume and has at least two gas inlets (612) for the passage of gas therethrough into the gas inlet zone volume and the liquid inlet zone body portion defines a liquid inlet zone volume and has at least one liquid inlet (614) for the passage of liquid therethrough into the liquid inlet zone volume, the gas and liquid inlet zone volumes being in fluid communication; a nozzle cap (604) located at the top of the nozzle body (602) enclosing the top of the gas inlet zone body portion; and a converging-diverging nozzle restrictor located in the exit zone at the bottom of the nozzle body, the nozzle restrictor having a frustoconical converging zone (610) and a frustoconical diverging zone (610) in fluid communication with the liquid inlet zone (see Abstract; figures 9A-C and paragraphs 0059-0067).
	Killen et al. fails to disclose or suggest at least two offset gas inlets, located at differing lengths along the length of the nozzle body from the top of the nozzle body, wherein, the nozzle does not include an intermediate zone between the gas inlet and liquid inlet zones having a smaller diameter than the liquid inlet zone and the gas inlet zone.
	Claims 2, 3 and 5-14 depend on claim 1.
	Claim 15 relates to a hydroprocessing system comprising the nozzle of claim 1.
	Regarding claim 16, Killen et al. discloses method for making a nozzle (600) for the distribution of a gas-liquid fluid mixture in a down-flow reactor comprising providing a standard size pipe having a defined length and width or diameter to form a nozzle body (602) having a top, a bottom, a length, a width or a diameter, and a wall having an interior and exterior surface, the nozzle body (602) consisting a gas inlet zone body portion, a liquid inlet zone body portion, and an exit zone body portion; forming a gas inlet zone body portion in the nozzle body (602) comprising forming at least two gas inlets (612) through the wall of the gas inlet zone body portion; forming a liquid inlet zone body portion in the nozzle body (602) comprising forming at least one liquid inlet (614) through the wall of the liquid inlet zone body portion; forming an exit zone body portion in the nozzle (600) comprising adapting or configuring the bottom of the nozzle body (602) to include a nozzle restrictor; forming a nozzle cap (604) configured to enclose the top of the gas inlet zone body portion as an integral part of the top of the nozzle body or from a separate material; forming a nozzle restrictor comprising a frustoconical converging zone (608) and a frustoconical diverging zone (610) as an integral part of the bottom of the nozzle body (602) or from a separate material; and affixing the nozzle cap (604) to the top of the nozzle body (602) to enclose the top of the gas inlet zone body portion when formed from the separate material; and inserting or attaching the nozzle restrictor when formed from the separate material (see Abstract; figures 9A-C and paragraphs 0059-0067).
Killen et al. fails to disclose or suggest at least two offset gas inlets, located at differing lengths along the length of the nozzle body from the top of the nozzle body, wherein, the nozzle does not include an intermediate zone between the gas inlet and liquid inlet zones having a smaller diameter than the liquid inlet zone and the gas inlet zone.
	Claims 17, 18 and 20--29 depend on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed March 9, 2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774